                                                                          IN CLERK'S OFFICE
                                                                      US DISTRICT COURT E.D.N.Y,

                                                                          W IS 2019 *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                         BROOKLYN OFFICE
                                              —N
CHARMANE SMITH,

                       Plaintiff,                             MEMORANDUM & ORDER
                                                              19-CV-2608(AMD)(LB)
        -against-

QOSMEDIX,

                       Defendant.
                                                 X
ANN M.DONNELLY,United States District Judge:

        The pro se plaintiff, a resident of Tennessee, brings this action against Qosmedix,

incorporated in Delaware, alleging claims under "16 C.F.R., Part 435" and the Uniform

Commercial Code. (ECF No. 1.) The plaintiff also filed a "motion for summary judgment."

(ECFNo.3.) The plaintiffs request to proceed                         pursuant to 28 U.S.C. § 1915

(ECF No. 2)is granted solely for the purposes of this order. The plaintiffs complaint is

dismissed for failure to state a claim for relief under 28 U.S.C. § 1915(e)(2)(B)(ii), and the

plaintiffs motion for summary judgment is denied as moot.

                                        BACKGROUND


       The plaintiff asserts that defendant Qosmedix has not "fulfilled" her "attempt[s] to place

orders." (ECF No. 1 at 1.) She brings a "truth in advertising claim" under "16 C.F.R., Part 435,"

and breaches of§§ 2-609, 2-713,& 2-715 of the U.C.C.(Id at 2.) The plaintiff seeks $1 million

in damages. (Id. at 2.)

                                    STANDARD OF REVIEW


       At the pleadings stage, a court must assume the truth of"all well-pleaded, nonconclusory

factual allegations" in the complaint. Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111,123

(2d Cir. 2010)(ciXmgAshcroft v. Iqhal, 556 U.S. 662,678-79 (2009)). Because the plaintiff is
proceeding pro se, I read her complaint liberally and interpret it to raise the strongest arguments

it suggests. Erickson v. Pardus,551 U.S. 89,94(2007). However, a complaint must plead

enough facts to "state a claim to relief that is plausible on its face." Bell Atl Corp. v. Twombly,

550 U.S. 544, 570(2007)."A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Iqbal, 556 U.S. at 678 (citation omitted). While "detailed factual

allegations" are not required,"[a] pleading that offers 'labels and conclusions' or 'a formulaic

recitation ofthe elements of a cause ofaction will not do.'" Id. (quoting Twombly,550 U.S. at

555). Similarly, a complaint is insufficient to state a claim "if it tenders 'naked assertion[s]'

devoid of'further factual enhancement.'" Id. (quoting Twombly,550 U.S. at 557).

       Under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa pauperis

action when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

An action "is fnvolous when either:(1)the factual contentions are clearly baseless, such as when

allegations are the product of delusion or fantasy; or(2)the claim is based on an indisputably

meritless legal theory." Livingston v. Adirondack Beverage Co., 141 F.3d 434,437(2d Cir.

1998)(internal quotation marks and citation omitted).

                                          DISCUSSION

       The complaint does not state a plausible claim under any standard. See Twombly,550

U.S. at 555-57. The plaintiff alleges in a single sentence that she "attempt[ed] to place orders,"

which were not "fulfilled." (ECF No. 1 at 1.) In a section entitled "Claims," the plaintiff cites a

section ofthe Code of Federal Regulations and three sections ofthe Uniform Commercial Code;
the last entry in this section is simply "Strict Liability." {Id. at 2.) These assertions are

insufficient to state a claim, so the complaint is dismissed. 28 U.S.C. § 1915(e)(2)(B).

          While pro se plaintiffs are ordinarily granted leave to amend "at least once when a

liberal reading ofthe complaint gives any indication that a valid claim might be stated," Chavis

V. Chappius,618 F.3d 162,170(2d Cir. 2010), leave to amend "may properly be denied ifthe

amendment would be futile," Grullon v. City ofNew Haven,720 F.3d 133,140(2d Cir. 2013).

Nothing in the plaintiffs complaint suggests a valid claim. In addition, there are no facts to

show that any event giving rise to the purported claims occurred in this district.

         The plaintiff has filed over 200 cases in federal district and appellate courts.^ She has also

filed another equally frivolous case in this Court—Smith v. Ingenico Group,No. 19-CV-2607

(B.D.N.Y. May 1,2019)—and is the subject offiling injunctions in the following courts:

        • Smith V. United States, No.01-CV-450-Y(N.D. Tex. May 30, 2001)(enjoining the
          plaintifffrom filing cases in the Northern District of Texas without prior judicial
          permission);

        • Smith V. Dell, Inc., No. 06-2496-BA^,2007 WL 3232037(W.D. Term. Oct. 31,2007)
          (enjoining the plaintifffrom filing actions informa pauperis);

        • Smith V. Spitzer, 531 F. Supp. 2d 360(N.D.N.Y.2008)(enjoining the plaintiff from
          filing actions in the Northern District ofNew York without obtaining counsel or prior
          court approval);

        • Smith V. Chase Bank,No. 1 l-CV-2270(S.D.N.Y. Dec. 2, 2016)(enjoining the
          plaintiff from filing any future informa pauperis action in the Southern District of
          New York without first obtaining court permission).

         This Court will not tolerate frivolous, repetitive, and vexatious litigation. Ifthe plaintiff

continues to file actions ofthis nature, she may be subject to a filing injunction in this Court.




• See Federal Judiciary's Public Access to Court Electronic Records("PACER")Service, https://pcl.uscourts.gov
(last visited May 8,2019).
Lau V. Meddaugh, 229 F.3d 121, 123(2d Cir. 2000)(per curiam); see also Iwachiw v. N.Y. State

Dep 7 ofMotor Vehicles, 396 F.3d 525, 538(2d Cir. 2005)(per curiam).

                                        CONCLUSION


       Accordingly, the complaint, filed informa pauperis, is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B), and her motion for summary judgment is denied as moot. I certify pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith, and

therefore, informa pauperis status is denied for the purpose of any appeal. Coppedge v. United

States, 369 U.S. 438,444-45 (1962). The Clerk of Court is respectfully directed to enter

judgment and close this action.




SO ORDERED.




                                              s/Ann M. Donnelly

                                            Ann M. Donnelly
                                            United States District Judge
Dated: Brooklyn, New York
       May 15,2019
